ORDER
This matter having been duly presented to the Court, it is ORDERED that KIMBERLY A. KOPP of PALISADES PARK, who was admitted to the bar of this State in 2001, and who was suspended from the practice of law for a period of three years effective October 11, 2007, by Order of this Court dated June 7, 2011, be restored to the practice of law, effective immediately.
*187ORDERED that KIMBERLY A. KOPP shall continue to participate in appropriate substance abuse treatment until discharged, and continue to attend Alcoholics Anonymous meetings, proof of which she shall submit to the Office of Attorney Ethics on a schedule to be determined by that office, until the further Order of the Court.